AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                  for the_                                      EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                        ELIZABETH S.,
                                                                                                                 Feb 11, 2019
                                                                                                                     SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:17-CV-5162-FVS
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 19, is GRANTED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 21, is DENIED.
              This case is REVERSED and REMANDED for further administrative proceedings consistent with this Order pursuant to
              sentence four of 42 U.S.C. § 405(g).
              Judgment entered in favor of Plaintiff.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         on motions for
      Summary Judgment (ECF Nos. 19 and 21)


Date: 02/11/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
